Caporale, J.
The State has appealed from an order sustaining defendant Thomas L. Abraham’s motion to suppress evidence obtained by the interception of certain telephone conversations. This case is a companion to *744the cases of State v. Brennen, ante p. 734, 336 N.W.2d 79 (1983), and State v. Larson, ante p. 742, 336 N.W.2d 84 (1983), decided today. Like Larson, it arises out of the same orders authorizing the interception of telephone conversations discussed therein. Defendant Abraham was not mentioned in the affidavit or amendment thereto but, rather, was discovered through the interceptions authorized by the orders discussed in Brennen, supra. Having determined that the orders in Brennen were lawful, it follows that the interception of Abraham’s conversations under those orders was also lawful.
Accordingly, the order suppressing the evidence obtained from the interceptions is reversed.
Reversed.